The opinion of the court was delivered by
Bennett, J.
The defendant claims to abate the plaintiff’s writ upon the ground that the place where the writ was made returnable was a wrong one. By the Eevised Statutes, (Williams’ Comp, p. 234,) it is enacted, “ that suits commenced before a justice of the “peace, to recover debts or demands for goods, wares, and mer- “ chandize, sold or delivered, shall be tried in the town where such “ commodities were sold, or where the defendant resides.”
It is claimed, that the grave stones for which the action was brought, were sold and delivered at North Hero, and that the action should have been brought there, and not in Eutland, where one of the plaintiffs resides, and where they have their place of business. But we think the action was well brought in that town.
This was a casual sale of a set of grave stones. The plaintiffs had no shop or established place of business in North Hero, and were only transient!y there when the sale was made, if that is to be regarded as the place of sale, of which there may be some doubt. The act does not apply to a single transaction, as that was not the mischief intended to be remedied. The reason and object of the statute was to confine it to cases, where the party establishes a place of business in some town, as a dealer in goods, wares, and *181merchandize. If a single article is sold to an individual, no evil results in suffering the action to be brought in the town where one of the parties resides ;• and such a case does not require a modification of the general rule, as to the place where the action should be brought.
This was the settled construction of our former statute. See Wainwright v. Berry, 3 Vt. 424, and we think the two statutes are not to have a different ‘construction.
The judgment of the County Court is affirmed.